Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 2-19 (renumbered claims 1-18) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 2, 8, and 14:  

a digital transmit circuit including a first inverter, the first inverter configured to drive a transmit signal to a second transceiver along a signaling channel; and a digital receiver circuit including a receive path for coupling to the signaling channel, the receive path configured to receive a composite signal comprising the transmit signal superposed on a receive signal, the receive signal transmitted from the second transceiver; a cancellation circuit configured to cancel the superposed transmit signal from the composite signal to generate a conditioned receive signal; and a second inverter formed in the digital receiver circuit, the second inverter having a receiver input configured to receive the conditioned receive signal from the cancellation circuit.



Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (2, 8, and 14) are not obvious.  This limitation finds support in the specification on page 11, paragraph [0035] to page 15, paragraph [0045], page 20, paragraph [0058] to page 21, paragraph [0061], Figures 5A-D, 7, and 9. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Zerbe et al. (U.S. Publication No. 2005/0089126 A1) discloses transparent multi-mode PAM interface.
Zerbe et al. (U.S. Publication No. 2006/0170453 A1) discloses low latency multi-level communication interface.
Werner et al. (U.S. Patent No. 6,772,351 B1) discloses a method for calibrating a multi-level current mode driver.
Abbasfar et al. (U.S. Publication No. 2008/0310491 A1) discloses multi-mode transmitter to drive a signaling link according to a transmit mode selection.
Origasa et al. (U.S. Publication No. 2005/0205983 A1) discloses a semiconductor memory device that is composed of a semiconductor chip that is overlaid on the surface of another semiconductor chip when used.
Tang et al. (U.S. Publication No. 2011/0187430 A1) discloses a multi-chip module with master-slave analog signal transmission function.
 Schnell et al. (U.S. Publication No. 2009/0113158 A1) discloses a method and apparatus for synchronizing memory enabled systems with master-slave architecture.
	Oshita et al. (U.S. Patent No. 7,477,615 B2) discloses transceiver including upstream differential signal lines, downstream differential signal lines, common differential signal lines, and drivers.
	Chan (U.S. Patent No. 6,690,742 B2) discloses adaptively configurable class-A/class-B transmit DAC for transceiver emission and power consumption control.
	Moloudi et al. (U.S. Patent No. 6,417,737 B1) discloses adaptive radio transceiver with low noise amplification.
	Kenington (U.S. Publication No. 2010/0197231 A1) discloses a method and apparatus for interference cancellation between a transmit chain and a receive chain of a transceiver to complement the action of a diplexer or duplex filter.
Longo et al. (U.S. Publication No. 2015/0146766 A1) discloses use of multi-level modulation signaling for short reach data communication.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181